DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Sisk et al. US 7,758,017.
	Regarding claim 13, Sisk discloses in a butterfly valve having (a) a valve housing 110, (b) a valve-plate 120 having a peripheral edge located in a central plane when in a fully-closed position, (c) a valve stem 122, 124 configured to rotate the valve-plate about .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisk et al. US 7,758,017 in view of Garrigan US 3,048,363.
Regarding claim 1, Sisk discloses in a butterfly valve having (a) a valve housing (110 as well as holes in 116 and 118 to connect to further housings on either side of 110), (b) a valve-plate 120 having a peripheral edge located in a central plane when in a fully-closed position, (c) a valve stem 122, 124 configured to rotate the valve-plate about an axis A parallel to the central plane to control flow through the valve, and (d) a valve seat 140, 150, 152 configured to engage the peripheral edge to form a seal when the valve-plate is in closed positions, the improvement wherein the valve seat comprises: a resilient sealing member 140 having an inward valve-seating surface 148 engaging the peripheral edge therearound and an opposite outward surface (outer 146); and a ring structure 150, 152, the ring structure: having an inner surface (inner 150 and 152) adjacent to the outward surface; having the valve stem passing therethrough along the axis (at 142 and 144); divided into two sub-ring portions 150 and 152; and is of a size permitting relative sub-ring-portion displacement parallel to the central plane and perpendicular to the axis when the resilient member is compressed during actuation, thereby lowering valve actuation force (col. 5, line 37 - col. 6, line 41, especially col. 5, lines 37-48).  Sisk lacks two sub-ring portions adjacent to each other with ends adjacent to the valve stem and the examiner notes that Sisk specifically states in col. 4, lines 63-66 that the two opposed sub-ring portions 150 and 152 may be “several parts assembled in combination” thus the inventor has disclosed that different ways may be used in Sisk’s device.  Garrigan discloses two sub-ring portions 9 adjacent to each other 
Regarding claim 2, Sisk discloses the resilient sealing member has a U-shaped cross-section therearound formed from two lateral portions extending outwardly from a cross-portion therebetween that engages the peripheral edge (140 in Fig. 2), the sealing member being configured for sandwiching engagement by the housing (Sisk sealing member is sandwiched by the housing parts 116 and 118).
Regarding claim 3, Sisk discloses the ring structure is within the U-shaped cross-section and configured to maintain the sandwiching engagement of the housing with the sealing member, thereby to prevent accumulation of debris between the housing and sealing member (Figs. 1-2 and 4).
Regarding claim 12, Sisk discloses the valve-plate is circular (Figs. 1-2 and 4-5).
Claims 4-8 and 11 and alternatively 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisk et al. US 7,758,017 in view of Garrigan US 3,048,363 in view of Housworth US 3,341,170.
Regarding claim 4, Sisk lacks the resilient sealing member is compressed in a direction substantially parallel with the direction of flow through the valve but discloses holes in 116 and 118.  Housworth discloses holes 45 in central housing (similar to Sisk’s holes in 116 and 118) that connects fittings 175 and compresses the sealing member 52 at 76 as is part of the housing.  It would have been obvious to one having ordinary 
Regarding claim 5, Sisk in view of Garrigan in view of Housworth discloses the valve seat and valve housing are configured such that the sealing-member compression is greatest along each lateral portion at the inward valve-seating surface (in Housworth compression is at lateral portion 75 specifically at 76 that compresses the sealing member to be as in Fig. 5 which is similar to Sisk which shows the sealing member outside of the central housing part in Fig. 4, left drawing).
Regarding claim 6, Sisk lacks the lateral portions of the resilient sealing member have an outer perimeter and a lateral-portion thickness, the outer-side surfaces angled such that the thickness decreases toward the outer perimeter.  Housworth discloses the lateral portions of the resilient sealing member have an outer perimeter and a lateral-portion thickness, the outer-side surfaces angled such that the thickness decreases toward the outer perimeter (at 75 in relation to at 76).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the outer-side surfaces of Sisk be like Housworth and angled such that the thickness decreases toward the outer perimeter as disclosed by Housworth as a matter of simple substitution of shapes of the lateral portions and/or to provide better sealing with connected housings such as flange fitting 175 in Housworth.  
Regarding claim 7, Sisk lacks the angle of the outer-side surfaces of the lateral portions with respect to the central plane is between 3 and 8 degrees.  Housworth thickness decrease is curved as it decreases thus the angle at the tangent of the curve 
Regarding claim 8, Sisk lacks the outer-side surfaces of the lateral portions are curved surfaces.  Housworth discloses the outer-side surfaces of the lateral portions are curved surfaces.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the outer-side surfaces of Sisk be like Housworth and have the outer-side surfaces of the lateral portions are curved surfaces as disclosed by Housworth as a matter of simple substitution of shapes of the lateral portions and/or to provide better sealing with connected housings such as flange fitting 175 in Housworth.  
Regarding claim 11, Sisk discloses a drive tang 136 that is adapted to be connected to a suitable drive mechanism but lacks a handle and is manually actuated.  Housworth discloses a handle 160 and is manually actuated (Figs. 1-2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a manually actuated handle as disclosed by Housworth as the suitable drive mechanism of Sisk as a matter of simple substitution of a drive mechanism and/or provide a drive that would not need electrical power.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisk et al. US 7,758,017 in view of Garrigan US 3,048,363 in view of Radford US 3,473,784.
	Regarding claim 9, Sisk lacks the resilient sealing member is made of a material chosen from the group consisting of Kalrez®, buna, Viton® and EPDM.  Radford discloses the sealing member made of Buna (col.4, lines 65-75).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the resilient sealing member of Sisk made out of Buna as disclosed by Radford as a simple substitution of materials and/or to provide a material that is sufficiently soft and hard as taught by Radford. 
	Regarding claim 10, Sisk lacks the resilient sealing member is made of material having a Shore Type A durometer of between 50 and 90.  Radford discloses the sealing member is made of material having a Shore Type A durometer of between 50 and 90 (col.4, lines 65-75).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the resilient sealing member of Sisk of a material having a Shore Type A durometer of between 50 and 90 as disclosed by Radford as a simple substitution of materials and/or to provide a material that is sufficiently soft and hard as taught by Radford. 

Response to Arguments
Applicant's arguments filed 1/5/21 have been fully considered but they are not persuasive.  The examiner reminds the applicant that the claims are given broadest reasonable interpretation and the applicant appears to be trying to give a narrow interpretation to the term displacement in the claim, but in actuality, if any part of the is a “displacement” and meets the claim language as written.  It appears that the applicant thinks that the whole of the sub-ring must be displaced but again, this is not claimed.  The examiner would like to note that the deflection of Sisk is parallel to the central plane and perpendicular to the axis.  The applicant argues that the distinction can be further appreciated by a description of the function, but again, as the claims are written, the deflection of Sisk meets the claim as written.  Applicant says that Sisk does not function like the Applicant’s sub-ring portions but again, this is not how it is claimed.  Regarding the 103 rejections of Sisk in view of Garrigan, see above for the response to the displacement deflection arguments.  Regarding the argument that Garrigan teaches away from the applicant’s invention, the examiner disagrees as Garrigan is only used to show that the two sub-ring portions of Sisk can be oriented differently in that the ends are adjacent to the valve stem thus the teaching is not that it has two sub-ring portions but just the disclosure of how they are oriented and has nothing to do with “relative sub-ring portion displacement” as this is in Sisk.  Regarding Sisk in view of Garrigan and further in view of Housworth, there are no additional arguments other than Sisk in view of Garrigan responded to above.  Regarding Sisk in view of Garrigan and further in view of Radford, there are no additional arguments other than Sisk in view of Garrigan responded to above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921